Exhibit 10.2

 

CRIIMI MAE Inc.

11200 Rockville Pike, Suite 400

Rockville, MD 20852

 

August 26, 2003

 

 

David B. Iannarone

15600 Copperfield Road

Darnestown, MD 20874

 

Dear Mr. Iannarone:

 

On behalf of CRIIMI MAE Inc. (the “Company”), we are delighted to offer you
(“you”) continued employment in the position of Executive Vice President — Legal
and Deal Management of the Company and as an employee of CRIIMI MAE Management,
Inc. (the “Employer”, together with the Company, “CRIIMI”), in accordance with
and pursuant to the following terms and conditions of this letter (the
“Agreement”):

 

Provision

 

Agreement

 

 

 

1.  Effective Date

 

August 26, 2003 (the “Effective Date”).

 

 

 

2.  Term

 

For the avoidance of doubt, the termination of your Employment Agreement between
you and the Company, dated July 25, 2001 as amended did not result in your
termination of employment with CRIIMI and as such you shall be treated as a
continuing employee for purposes of all employee benefit plans, paid time off,
option and restricted stock agreements with no break in service; provided, that,
if you ever become eligible for any severance or termination pay from the
Company which is based on your length of service, for purposes of calculating
any such severance or termination pay, you shall be deemed to have commenced
employment with CRIIMI on the Effective Date with no prior service credit.

 

 

 

 

 

The term of your employment under this Agreement (the “Term”) shall commence on
the Effective Date and shall have no specific time period and you shall be an
“at will” employee of CRIIMI such that CRIIMI or you may terminate your
employment with CRIIMI at any time and for any reason (or no reason).  Upon your
termination of employment with CRIIMI, if

 

1

--------------------------------------------------------------------------------


 

 

 

requested by the Chairman or the President of the Company, you shall resign all
other officerships and directorships you hold with CRIIMI and their affiliates.

 

 

 

3.  Position, Reports and Duties

 

During the Term, you shall serve as an employee of the Employer and as the
Executive Vice President of Legal and Deal Management of the Company and shall
report to the President and Chief Operating Officer of the Company (the “COO”). 
You shall have those powers and duties normally associated with your position
and such other powers and duties as may be prescribed by the COO and/or the
Board of Directors of the Company (the “Board”).  You shall devote all of your
working time, attention and energies to the performance of your duties for
CRIIMI.

 

 

 

4.  Base Salary

 

Beginning on the Effective Date and through December 31, 2003, you shall be paid
a base salary of $39,000 (not subject to decrease) per month (pro rated for
partial months) to be paid in accordance with the CRIIMI’s payroll practices. 
Commencing on January 1, 2004, you shall be paid a base salary of $300,000
annually, subject to annual increase (but not decrease) by CRIIMI, to be paid in
accordance with CRIIMI’s payroll practices (“Base Salary”).

 

 

 

5.  Annual Bonus Target

 

Commencing on January 1, 2004 and for each calendar year thereafter during the
Term, you shall be eligible for an annual bonus upon the achievement of
objective financial goals established by CRIIMI (the “Annual Bonus”) prior to
the start of each calendar year during the Term.   CRIIMI shall establish the
target amount of the Annual Bonus for which you are eligible prior to the start
of each calendar year during the Term.

 

 

 

 

 

For the 2003 calendar year, you shall be paid a guaranteed Annual Bonus of
$54,707.  Provided you are still employed by CRIIMI, your guaranteed minimum
Annual Bonus for the 2004, 2005 and 2006 calendar years shall be $100,000.

 

 

 

 

 

Any such Annual Bonus earned during a calendar year shall be paid at such time
as CRIIMI customarily pays annual bonuses, but you shall receive the entirety of
the Annual Bonus to which you are entitled if you are employed with CRIIMI as of
December 31 of such calendar year.

 

 

 

 

 

If your employment is terminated (i) by CRIIMI for any reason other than Cause
(as defined below) or (ii) due to your death or permanent and total disability
within the meaning of Section 22(e)(3)

 

2

--------------------------------------------------------------------------------


 

 

 

of the Internal Revenue Code of 1986, as amended (the “Code”), you shall be paid
a pro-rated portion of your guaranteed minimum Annual Bonus for the year of
termination based on the number of days you worked during the relevant calendar
year divided by 365 or 366 in the case of a leap year (e.g., if you are
terminated without Cause by CRIIMI on April 30, 2005, you shall be paid a
pro-rated portion of the guaranteed minimum Annual Bonus that would have been
paid for the year of termination equal to $100,000 X 120/365 or $32,876.71).

 

 

 

 

 

If your employment should be terminated by you for any reason or by CRIIMI for
Cause during any calendar year, no Annual Bonus, including a guaranteed minimum
Annual Bonus, will be paid for such calendar year or any future calendar year.

 

 

 

6.  Restricted Stock

 

On the Effective Date, or as soon as feasible thereafter, subject to the
approval of the Compensation and Stock Option Committee of the Board of
Directors of the Company (the “Committee”), you shall be granted a restricted
stock award of common stock, $.01 par value per share, of the Company (“Common
Stock”) in an amount of whole shares equal to 13,055 (the “2003 Stock Award”). 
The 2003 Stock Award shall be granted under the terms of the Company’s stock
incentive plan as evidenced by a restricted stock award agreement substantially
in the form attached hereto as Exhibit A.  The Company shall use its best
efforts to have the Committee approve the 2003 Stock Award by September 5, 2003.

 

 

 

 

 

Provided you are still then employed by CRIIMI, on each of December 31, 2004,
December 31, 2005 and December 31, 2006, subject to the approval of the
Committee, you shall be granted a stock award in an amount of whole shares
(fractional shares to be settled in cash) equal to $50,000 divided by the
closing price of the Common Stock on the relevant December 31 (the “Additional
Awards”).  Each such Additional Award shall vest as to 33-1/3% of the shares
subject thereto on each of the first three anniversaries of the date of grant of
the relevant Additional Award; provided, that, you are still then employed by
CRIIMI on the relevant vesting dates.

 

 

 

 

 

If your employment is terminated at any time due to your death or permanent and
total disability within the meaning of Section 22(e)(3) of the Internal Revenue
Code of 1986, as amended (the “Code”) or your employment is terminated by CRIIMI
without Cause, then, with respect to each Additional Award that has been granted
to you prior to such date of termination of

 

3

--------------------------------------------------------------------------------


 

 

 

employment, all restrictions on any such Additional Award(s) shall automatically
lapse as of such date.  If your employment with CRIIMI terminates for any other
reason, each Additional Award, or portion thereof, still subject to restriction,
shall be forfeited.

 

 

 

 

 

For purposes of this Agreement, CRIIMI shall have “Cause” to terminate your
employment upon your (i) conviction of, or plea of guilty or nolo contendere to,
a felony; or (ii) material breach of the Agreement which is not cured, if
curable, within ten (10) days following CRIIMI’s written notice to you of the
event giving rise to such breach; or (iii) willful misconduct that is materially
injurious to CRIIMI; or (iv) habitual drug or alcohol use which materially
impairs your ability to perform your duties for CRIIMI; or (v) engaging in
fraud, embezzlement or any other illegal conduct with respect to CRIIMI or any
of their affiliates which is materially injurious to CRIIMI.

 

 

 

7.  Employee Benefits

 

During the Term, you shall be eligible to participate in all of CRIIMI’s benefit
plans, in accordance with their terms, at a level equal to or greater than that
made available to all other executives or employees of CRIIMI generally, except
the Chief Executive Officer and President and COO.

 

 

 

8.  Termination

 

Except as provided in Sections 5 and 6 of this Agreement and the Letter
Agreement dated August 26, 2003, between you and the Company (the “Letter
Agreement”), upon your termination of employment with CRIIMI for any reason, you
shall be paid any earned, but yet unpaid Base Salary through the date of
termination of employment with CRIIMI, all accrued, but unused vacation pay
through the date of termination of employment with CRIIMI and you shall not
receive any other payments or benefits from CRIIMI except as otherwise required
by (i) applicable law; (ii) the terms and conditions of any CRIIMI employee
benefit or compensation plans (other than as noted in Section 2); or (iii) any
other CRIIMI policy or practice (e.g., officer indemnification).

 

 

 

9.  Governing Law

 

This Agreement is governed by, and is to be construed and enforced in accordance
with, the laws of the State of Maryland without regard to principles of
conflicts of laws.

 

 

 

10.  Miscellaneous

 

(a)  Counterparts.  This Agreement may be executed in two or more-counterparts,
each of which shall be deemed to be an

 

4

--------------------------------------------------------------------------------


 

 

 

original but all of which together will constitute one and the same instrument.

 

 

 

 

 

(b)  Entire Agreement.  Except for the Letter Agreement, this Agreement sets
forth the entire agreement of the parties hereto in respect of the subject
matter contained herein and supersede all prior agreements, promises, covenants,
arrangements, communications, representations or warranties, whether oral or
written, by any officer, employee or representative of any party hereto in
respect of such subject matter.  Except for the Letter Agreement, any prior
agreement of the parties hereto in respect of the subject matter contained
herein, including, without limitation, the Employment Agreement between the
Company and you, dated as of July 25, 2001, as amended is hereby terminated and
canceled as of the Effective Date.

 

 

 

 

 

(c)  Section Headings.  The section headings in this Agreement are for
convenience of reference only, and they form no part of this Agreement and shall
not affect its interpretation.

 

 

 

 

 

(d)  Withholding.  All payments hereunder shall be subject to any required
withholding of Federal, state and local taxes pursuant to any applicable law or
regulation.

 

 

 

11.  D&O Insurance

 

During the Term, you shall be covered by any directors and officers insurance
the Company maintains from time to time by the Company for its directors and
officers.  In addition, you shall be entitled throughout the Term in your
capacity as an officer and/or director of the Company the benefit of the
indemnification provisions contained in the Certificate of Incorporation and/or
By-laws of the Company as in effect from time to time, to the extent not
prohibited by applicable law at the time of the assertion of any liability
against you.

 

 

 

12.  Resignation

 

Intentionally Left Blank.

 

 

 

13.  Place of Performance

 

Your principal place of employment shall transition from the Company’s offices
in Rockville, Maryland to the Company’s offices in New York, New York.  At such
time as you are requested to relocate to the New York City metropolitan area,
the Company agrees to reimburse you for the reasonable third party out-of-pocket
moving expenses actually incurred by you in your relocation from the State of
Maryland to the State of New York.  For the avoidance of doubt, this shall
include the cost of moving yourself and your immediate family to New York, up to
two house hunting trips, the cost of moving your household effects to New York,
brokerage commissions and other

 

5

--------------------------------------------------------------------------------


 

 

 

customary fees paid or incurred on the sale of your existing house and other
amounts agreed to among the parties, but it shall not include a housing
allowance or reimbursement for expenses associated with maintaining your
existing house, unless otherwise agreed by the parties.  Your failure to
relocate to the New York City metropolitan area shall give CRIIMI “Cause” to
terminate your employment.

 

If you are in agreement with the terms and conditions of this Agreement, please
execute and date both copies and return one to me at the address set forth
above.

 

 

Sincerely,

 

 

 

 

 

CRIIMI MAE Inc.

 

 

 

 

 

 

 

 

/s/ Barry S. Blattman

 

 

Barry S. Blattman

 

 

Chairman/President/CEO

 

 

 

 

 

CRIIMI MAE Management, Inc.

 

 

 

 

 

 

 

 

/s/ Barry S. Blattman

 

 

Barry S. Blattman

 

 

Chairman/President/CEO

 

 

 

Signatures Continue on Following Page

 

6

--------------------------------------------------------------------------------


 

Accepted and agreed to:

 

 

/s/ David B. Iannarone

 

August 26, 2003

 

David B. Iannarone

Date

 

7

--------------------------------------------------------------------------------